DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

The claims are subject to restriction as follows: applicant must elect five SEQ ID NOs.  The claims are subject to restriction because they do not contain a proper genus/Markush.  See MPEP 803.02.  If the members of a Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they are directed to independent and distinct inventions.  In such a case, the examiner will not follow the procedure described below and will not require restriction.  Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention.  See In re Harnish, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059 (BD. Pat. Ap. & Int. 1984).  Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature disclosed as being essential to that utility.
Claim 47 recites SEQ ID NOs 5-37, all apparently targeted to human CCR5.  Although these sequences each target a human CCR5 sequence, they are considered to be unrelated, since each sequence is structurally and functionally independent and distinct for the following reason: each has a unique nucleotide sequence (i.e. structure) and therefore targets a different and specific region of human CCR5 nucleic acid.  Furthermore, a search of more than five of the sequences listed in claim 47 presents an undue burden on the Patent and Trademark Office due to the complex nature of the search and corresponding examination of more than five of the claimed antisense sequences.  In view of the foregoing, five sequences are considered to be a reasonable number of sequences for examination.  Accordingly, applicants are required to elect five sequences from claim 47.  Note this is not a species election.
A search of the 34 SEQ ID NOs in claim 47 represents an undue burden due to the complex and repetitive nature of the search and corresponding examination of more than five of the claimed sequences.  This undue burden is caused by the continued exponential increase in size of the sequence databases to be searched for each sequence, resulting in a corresponding increase in computer search time and examiner time for reviewing the computer search results.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
During a telephone conversation with Mr. Stephen Frausto on 9/28/2022 a provisional election was made without traverse to prosecute the invention of SEQ ID Nos 4, 5, 7, 9, and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Objections
Claims 47-51, 54, 56-67 are objected to for reciting non-elected subject matter.  The claim recites numerous non-elected SEQ ID Nos.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 47 be found allowable, claims 50 and 51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The oligonucleotides of claim 50 are considered to be non-naturally occurring as there is no evidence to suggest that they exist in nature.  Further, they are compositions in and of themselves.  Thus, claims 50 and 51 do not differ in scope from claim 47 in any significant way.

Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633